﻿288.	 I wish first to thank all
heads of delegation who have spoken with empathy and
with concern for my country, Lebanon. I sincerely hope
that a reunited and reinvigorated Lebanon will promote
the great causes to which they all contribute.
I am pleased to congratulate the President on his
election to the presidency of the thirty-eighth session. My
congratulations acquire special significance in view of the
close relations existing between our two countries, as well
as the traditional ties of friendship and co-operation
that characterize relations between Latin America and
Lebanon.
290. I wish to express appreciation to the President's
predecessor, Mr. Imre Hollai, for the able manner in
Which he presided over the thirty-seventh session.
291.	I also wish to pay a warm tribute to the Secretary-
General for Ms dedicated work on behalf of peace. His
clear vision of the international community and of the
United Nations peace-keeping and peace-keeping capabilities, his human and diplomatic Qualities and the
Competent way in which he guides the work of the Organization is alt worthy of our highest esteem.
292.	My delegation has carefully studied the report of
the Secretary-General on the work of the Organization
We express our support for the valuable comments and observations in this report, especially those
relating to the endeavours to enhance the effectiveness
of the Security Council and strengthen the United Nations
peace-keeping operations, whose missions and objectives
are set by the Security Council.
293.	My delegation specifically supports the Secretary-
General's proposal to dispatch fact-finding missions to
areas of tension, to prevent possible conflicts which could
endanger international peace and security.
294.	Our agenda this year is replete with increasingly
complex and still unresolved problems affecting internal-
tonal peace. Lebanon, a founding member of the United
Nations and a nation sensitive to the problems of other
nations, finds itself once more In the vortex of the storm.
We are therefore compelled to focus on our own problems, sine it is our nation's very existence that is in danger.
295.	One year ago, at the thirty-seventh session, President Amin Gemmate stated here:
"... we have had enough; enough of bloodshed,
enough of destruction, enough of dislocation and
despond. We have paid the high price of war. We should
not pay an additional price for Pease. As a Member
of the United Nations we want our rights to be restored
to us." This appeal of yesterday is still our appeal of today, for
we Lebanese desperately need peace and security with
freedom and justice. Furthermore, it is our right, indeed
our responsibility, to explain our case to the Assembly
and to absolve ourselves before the court of history, lest
misunderstanding of the Lebanese problem usher the
region into a war that could threaten the existing order
in the globally pivotal Middle East.
296.	There is a great deal of ideological propaganda that
insists that Lebanon will always be in turmoil, that Lebanon can never contribute to civilized and purposeful
lives. Those who maintain these absurdities see their
interests best served in conflict and confrontation; they
would feel lost and purposeless in a society of civilized,
co-operative and peace-loving nations. They insist that
Lebanon will always remain intractable, hoping thereby
to dissuade the United Nations from exercising its peaceful role or friendly Powers from extending a sympathetic,
helping hand.
297.	In the face of this propaganda and through eight
years of bloodshed, economic ruin and foreign intervention of every sort, it is proof of our inevitable viability
as a nation that no Lebanese faction has ever entertained
the idea of partition or secession. The Lebanese people
are absolutely committed to a unified and independent
Lebanon. What the Lebanese people share is a precious?
experience in democratic government, unique in the Arab
world. Until war broke out, Lebanon was the cultural
and economic capital of the Middle East, the meeting
place of Arab and Western intellectuals, the centre for
international trade and a precocious example
of successful, peaceful democratic government.
298.	In 1975, as the society of civilized States looked
on, this young democracy succumbed to a host of Arab-
Israeli, inter-Arab and East-West tensions. To be sure,
Lebanon, take other heterogeneous societies, had its share
of internal tensions, but the virtue of democracy is that
it can remind these tensions peacefully, unlike other forms
of government which can only resist and suppress them.
299.	We stand before the world asking for an opportunity to be left to ourselves in order to allow our democratic ways to resolve the tensions in our nation. This
request is in no way Utopian or unreasonable, for many
of the oldest and most stable Member States of the
Organization—European, Asian and American—have
experienced similarly tumultuous and dangerous periods
in their past as they forged heterogeneous populations
into unified, modern nation States. Thus, in addition to
our courage, determination and faith, historical precedent
is on our side.
300.	in Lebanon, a pluralistic society is attempting to
reach mature nationhood. The contours of religions and
faiths are being redefined in order to conform to the
requirements of the modern State. The political philosophy of a traditional society is adjusting to the realties
of super-Power conflict, pervasive ideologies, supranational mass movements and modern military threats.
of Host third world nations, and to understand and
successfully treat the problems of Lebanon would be to
avert similar uncertainty and conflict in the third world
of the next few decades.
30. Lebanon today finds itself occupied by three regular armies and by surrogate fighting forces attached to
these armies. Israel occupies about one third of Lebanese
territory, in the area under its control it raises local armies
and militias; it trains them, equips them and provides
them with logistical support. Israel declares to the world
that it understands Lebanon and wants to save it, yet it
proceeds to act in a manner that wilts idea to its destruction. To the Jewish people, who have tasted the bitter
pill of destruction, we now proclaim in this international
forum "Let your actions match your words. You wanted
security for your northern frontiers. You have got that
security in the proposed agreement". In the light of
emerging political facts we urge Israel to reconsider the
obstacles which are making the implementation of the
agreement difficult.
302. Syria effectively controls about one half of Lebanese territory. Its army no longer enjoys the umbrella of
legitimacy that the Lebanese Government had provided
since 1976. No one will deny that Syrian forces have
played a balancing role in the past in the raging international conflicts fought on Lebanese territory, but this is
no longer the case. The prolongation of a Syrian military
presence In Lebanon is likely to exacerbate relations
between Lebanon and Syria, and It works to the disadvantage of both, in the Syrian-held territory of Lebanon,
Palestinians, Iranians, Libyans and a number of local
organizations, armed and directed by the Syrians, have
been pitted against the forces of the legitimately Constituted Government. Clearly, Syria and Lebanon have
many inseparable interests, some of which have increased
greatly in the past seven years. Cleary, the relations
between Lebanon and Syria were and still are destined
to be qualitatively closer than the relations between Lebanon and any other country in the Middle East. Lebanon
has made it abundantly clear that it intends to cultivate
these relations, to address our common interests and to
work with Syria in the promotion of ideals which the
peoples of the two countries share. Now Lebanon calls
upon Syria to extend a helping hand, to give meaning
and substance to the bond of brotherhood that ties the
Arab States toga her. We expect Syria to withdraw its
forces in a manner that will promote Lebanon's sovereignty while at the same time addressing Syria's security concerns.
303. Palestinian fighters in Lebanon are now based near Tripoli in the north and near Baalbek in the east. Together with Other elements and some local militias supported by external forces, they were directly Involved in
fighting the Lebanese Army and in preventing it from
extending its authority in the area recently evacuated by
the Israelis. Since 1970 Lebanon has been the base for
military actions by the PLO against Israel, actions which
led to successive air raids by Israel and two invasions of
Lebanon, in 1978 and 1982, the second of which led to
Israeli occupation of south Lebanon. The Lebanese, more
than any other people in the Arab world, gave the Palestinians the opportunity to experiment with all types of
methodologies to reclaim their legitimate rights. If they
have failed to do so it is not for lack of good will on the
part of Lebanon. Now, however, neither Lebanon nor
the Palestinians wishes to perpetuate a tragedy which
may translate itself into havoc not only for the Lebanese
but also for the Palestinian civilian population in Lebanon as well. We therefore call on the PLO to reciprocate
the good will it has enjoyed from the Lebanese by withdrawing its fighters, as its leaders had agreed to do. To
the Palestinians whose presence in Lebanon is legal we
say that we recommit ourselves to them in this world
forum and reaffirm that they wish enjoy all rights and
privileges provided by the taw. They will thus be able to
resume a normal and secure item, unequalled in its freedom and its cultural implications in any other country
of the Middle East.
304.	Thus a Lebanon afflicted by forces from beyond
its frontiers proclaims to the Assembly in word and in
deed its readiness to accommodate what these forces
claim to be equitable, fair and just to them. We are ready
to reason with alt, clinging to what is our own, while
allowing to the limits of rationally and liberality what
others claim to be their interest in what is our own.
305.	Because of our legal rights under the Charter of
the United Nations, under international law and under
the rules of civilized existence, we feel justified in calling
upon the moral conscience of mankind, represented
in the Assembly, to save this valiant and beleaguered
democracy.
307.	Lebanon, because of its pluralistic society, its
democratic form of government and its geographical
location, has become the centre of conflicting policies in the region. Lebanon is, in effect, reaping the fruits of all that has gone wrong in Middle East politics in the past 50 years, or of all the policies that have failed to acquire legitimate status in the fluctuating order of the Middle East politics. To allow Lebanon to flounder in its present course is to aggravate the conflicts of the region and to export them beyond its frontiers into Syria, Iraq and the Gulf States, which are also, like Lebanon, mixed societies whose elements could be ignited by the fires of ideological passion.
308. Palestinian refugees flooded Lebanon in the wake of the establishment of Israel, and in time the refugees became fighters challenging not only Israel but the very liberal Lebanese order that allowed them to thrive. Syria, in its confrontation with Israel, has become highly militarized and impatient with Lebanon's liberal regime. Revolutionary Arab States exploited Lebanon's pluralistic structure and encouraged the rise of movements and parties whose objectives were in conflict with the broad-based consensus on which the Lebanese pluralistic, democratic order is based.
309. When others were busy mobilizing masses, building
armies and concentrating power in ruling Elites, the Lebanese were contributing to peace and excelling in trade
and finance, in education and health and in the promotion of the arts and the fine things of life. Perhaps in ail
this we underestimated the necessity of building a strong
State, strong institutions and a strong national army.
Lebanon's sin, if sin it be, is that it was too free in a region
where freedom was not appreciated, too Iberia in a region
known for its powerful regimes and too permissive of acts
and thoughts that openly sought to undermine the very
system that nurtured them.
310. it has now learned its lesson. it will continue to
cherish freedom, but will not permit it to deteriorate into
anarchy; it will continue to uphold Iberia, pluralistic
values but not at the expense of a strong and vibrant
nation State; it will tolerate, at indeed cultivate, diversity of thought and organization, but within the dear cut confines of the unity of the State, the unity of the
people and the unity of governmental institutions.
3. Lebanon's wars is a regional war with international
dimensions. The different communities of Lebanon were
forced by political and military facts costing about them
to take sides. n conflicts involving the Israelis, the Palestinians and the Syrians, virtually no community was
allowed the freedom to be truly neutral and truly Lebanese. Only after the battier had raged for some time did
the Lebanese begin to realize what was actually happening
oh their land. When the realization was complete, they
rallied to the cause of Lebanon and tried to extricate it
from the web of forces in which it had become entangled.
Accordingly the duly elected Parliament, one of the few
truly representative parliaments in the Middle East, freely
and unanimously elected Amin Gemayel to the presidency. The Parliament represents all communities, all
regions, all political trends in the country. When Lebanon
signed an agreement regarding the withdrawal of Israeli
forces from Lebanon, only two members of Parliament
cast their votes against it. An impressive national consensus exists to end the wars of others on our land, to
remove all non-Lebanese forces from the country and to
stand behind the President in his efforts to liberate, unite
and develop Lebanon.
312.	A year ago we asked the Twelfth Arab Summit
Conference, held at Fez, to acknowledge Lebanon's decision to remove Israeli, Syrian and PLO forces from Lebanon. In early spring we asked the Seventh Conference
of Heads of state or Government of Non-Aligned Counties, at New Delhi, to support Lebanon's right to get all
non-Lebanese forces out of the country. The agreement
reached in May 1983 between Lebanon and Israel under
United States sponsorship requires Israel to withdraw
fully from Lebanon. Recently, President Gemayel sent letters to President Assad and to Mr. Arafat asking them
to withdraw their armed forces from Lebanon.
313.	The Security Council has repeatedly reaffirmed our
right to extend our sovereignty throughout our land. Since
1978 the United Nations has maintained UNIFIL in the
south, a force which against heavy odds has upheld
Lebanon's legitimate rights in the area of its operation,
providing security and hope to the local population. To
the counters contributing to this force we express our
deep gratitude.
314.	We are deeply grateful to the United States,
France, Italy and the United Kingdom for their peace-
keeping forces in our country and for the support they
are giving the Government in attaining its broad objectives. Lebanon must pay a special tribute to President
Reagan, who has wholeheartedly committed himself to
helping Lebanon regain its unity, sovereignty and independence. In the past week the efforts of the United States
and of Saudi Arabia, in quiet and intensive diplomacy
between Beirut and Damascus, have led to a cease-fire
which we hope will end the bloodshed and start the
political process of conciliating conflicts and interests.
We are grateful to the United States and to Saudi Arabia
and to their able diplomats who worked tirelessly in
achieving the cease-fire. We now look to the United
Nations to help us establish the mechanism that can
adequately supervise it. We hope that this urgent and
humane objective will have the enthusiastic support of
ail Members of the Organization.
315. In short, Lebanon's message to the General Assembly is this: help us remove all non-Lebanese forces from
our country, and Lebanon on its own will resolve its
internal tensions and resume its valuable position as a
contributor to world peace and international prosperity,
both cultural and economic.
316.	The Middle East is undoubtedly a region fraught
with conflicts, but of all the problems of the region the
Lebanese problem is the most crucial and therefore the
most urgent. The Iran-Iraq war poses a danger to the
stability of the Oaf. Soviet-American rivalry in the
Middle East endangers the delicate international balance
of power. The Palestinian problem poses a threat to peace
in the Arab East. The Arab-Israel problem threatens the
State system in the region. And, finally, there is the
problem of radical minority movements and the danger
they pose to a stable social order in the area.
317.	If dialogue and diplomacy can succeed in Lebanon
this success will breed other successes, and the parties to
the effort Will gain credibility and momentum and go on
to resolve other problems. If Lebanon fails, every society
from Morocco in the west to the Guff States in the east
will be threatened. Now the world looks on as the battier
between order and anarchy rages; every regime in the
region awaits its outcome. If there is any crisis
whose consequences spies the beginning or the end of an
era, it is the Lebanese crisis. In a the historical sense
Lebanon's crisis is axial and future events will be judged
by what was done or left undone at this juncture.
318.	Lebanon is doing the impose within the limited
means at its disposal. The Government exercises effective
control over barely 15 per cent of the territory, and yet
the people, irrespective of the force that exercises control
over them, are overwhelmingly with the Government.
President Gemayel has called again and again on all
leaders of the opposition to joining a dialogue that will
establish the precipices on which the new Lebanon will
be founded. Now a dialogue committee has been established and efforts are under way to convene it as soon
as possible. The stage has been set for the formation of
a Government of national unity and the opposition has
been invited to participate in it.
319.	We have in the past year built an army committed
to the impartial defence of the entire Lebanese polity, an
army of all the people, for all the people. The cohesion
of the army in the past month is a reflection of the
cohesion that holds Lebanese society together irrespective
by outsiders. We have given peace and order to the city
of Beirut, the only area exclusively under Government
authority. Where the Government holds sway, the different communities in peace as one family, and no one looks askance at his neighbour.
320.	In speaking to the Assembly about Lebanon I am
speaking of a subject not unfamiliar to representatives.
For over 100 years Lebanese have been emigrating to the
Far East, to South-East Asia, to Australia, to New Zealand, to Africa, to the Americas and, more recently, to
Europe at the Gulf States. Ambitious and daring Lebanese have been responsible for great intellectual, artistic
and developmental achievements in the new lands that
they have made their homes. In most of the countries
represented in the Assembly Lebanese hold key positions
in government, education and business. They left their
native country in search of a dream, the dream of excelling and of giving their progeny more, much more, than
they had themselves. I also know, however, of the dreams
of the Lebanese today in the tortured land of Lebanon.
They are simple dreams. Most representatives would be
surprised that they are called dreams at all. Tate Lebanese
dream of leading simple, ordinary lives. They dream of
returning to their cities, to their towns, to their visages.
They dream of opening their shops in the morning and
closing them in the evening. They dream of harvesting
their crops, of sending their children to school and of
welcoming them home in the evening. They dream of
peaceful walks to the village spring. They dream of
gathering as the sun goes down at recounting ordinary
stories and ordinary events in an ordinary life. They
dream of what others take for granted.
321.	I bring with me the aspirations of a beleaguered
people. My voice encompasses the voice of tens of thousands of men, women and children who have lost their
lives in a merciless international conflict.
322.	What I ask of the international community assembled in this Hall is to help the Lebanese nation secure
the normal, the minimum, conditions of national existence. The Lebanese people themselves are anxious to
achieve the rest. The Lebanese are a capable, inventive
and industrious people. They will not succumb to the
rages of international chaos and conflict but will mould
a stronger and deeper national entity out of the suffering
that they have endured. We like to think that we are not
alone in this struggle, and we look to our brothers in the
society of nations for encouragement, assistance and
support.
